Citation Nr: 1744516	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  09-18 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to February 12, 2014. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran served on active duty from November 1976 to August 1986. 

This appeal to the Board of Veterans' Appeals (Board) arises from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board remanded this case in December 2013 for further development, and denied entitlement to TDIU prior to February 12, 2014 in a March 2016 decision.  In a November 2016 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed a joint motion for partial remand (JMPR), vacated the Board's decision, and remanded the case for further action consistent with the terms of the joint motion.  

In October 2012, a Board hearing was held in Washington, D.C. before the undersigned Veteran's Law Judge.  A transcript is of record. 

The Veteran has submitted additional evidence not reviewed by the agency of original jurisdiction (AOJ), including a June 2017 private employability evaluation.  In June 2017 correspondence, he waived his right to initial review of this evidence by the AOJ.  See 38 C.F.R. § 20.1304(c) (2017).  

In a June 2017 statement, the Veteran, through his representative, wrote that the issue of entitlement to special monthly compensation (SMC) based on loss of use of both extremities pursuant to 38 C.F.R. § 3.350 2017) had been raised by the record as an "inferred" issue in the context of the Veteran's appeal of a higher rating.  See 38 C.F.R. § 3.155 (2017); Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  While entitlement to TDIU can be part and parcel of an increased rating claim, the Board does not find that the issue of entitlement to SMC is raised as an ancillary benefit when the issue on appeal is limited to entitlement to TDIU.  In March 2016, the Board issued a final decision regarding entitlement to increased ratings for the Veteran's radiculopathy of the bilateral lower extremities.  Those claims are no longer on appeal before the Board.  Indeed, the JMPR expressly states that the Veteran did not appeal that portion of the Board's decision.  Therefore, the issue of entitlement to SMC is not on appeal before the Board at this time. 

Accordingly, a claim of entitlement to SMC based on loss of use of the lower extremities has been raised in the June 2017 correspondence submitted by the Veteran's representative.  That issue has not yet been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2017). 


FINDING OF FACT

The Veteran's service-connected disabilities and vocational and educational background have not prevented him from obtaining or maintaining substantially gainful employment in a sedentary capacity prior to February 12, 2014. 


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to February 12, 2014 are not satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to TDIU prior to February 12, 2014.  In a June 2017 brief, the Veteran, through his representative, stated that a TDIU should be granted effective September 21, 2007, when the requirements for schedular entitlement to TDIU were first satisfied.  See 38 C.F.R. § 4.16(a).  In this regard, he states that although he continued to work through June 2011, his employment was effectively marginal in nature. 

For the following reasons, the Board finds that the criteria for entitlement to TDIU are not satisfied prior to February 12, 2014. 


I. Law

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (holding that the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability); see also 38 C.F.R. § 4.19 (unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating).  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered.  38 C.F.R. § 4.16(b).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  While the rating is based primarily upon the average impairment in earning capacity, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effect of combinations of disability.  Id. 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall generally be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment may also be established, on a facts found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id. 

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017).  


II. Analysis

As a threshold matter, the percentage requirements for schedular consideration of entitlement to TDIU are satisfied, as a combined evaluation of 70 percent or higher has been assigned the Veteran's service-connected disabilities since September 21, 2007.  

The Veteran's SSA records show that, according to his report, he last worked full time as a security guard from August 2008 through June 2011.  They also reflect that he worked as a cook from 2006 to 2007, and as a telemarketer from 2004 to 2006, and that he reported completing three years of college.  

In a March 2017 application for TDIU (VA Form 21-8940), the Veteran stated that he was last employed as a security guard from April 2008 through April 2011, indicating that he worked twenty-four to forty hours per week in this capacity, and missed work one to two times per month.  He also listed work as a nursing assistant from April 2007 through December 2007.  

A January 2008 VA Form 21-8940 reflects that the Veteran's employment history since 1993 included working as a Department of Corrections officer from 1993 to 2004, as a stocker for a store for a few months in 2004, as a customer care representative at a call center for several months from 2004 to 2005, and as a nursing assistant from April 2007 to December 2007.  He stated in this form that his employment as a nursing assistant was terminated because of missing work due to his service-connected disabilities.  

In a March 2017 sworn statement that was included as an addendum to the March 2017 VA Form 21-8940, the Veteran wrote that his service-connected lumbosacral spine disability, spastic colon/irritable bowel disease (IBS), right and left lower extremity radiculopathy, tinnitus, and bilateral hearing loss prevented him from securing or following a substantially gainful occupation.  He wrote that when he was employed as a security guard, he received no accommodations.  His job required that he remain in the security office at the entrance of the facility and ensure that the facility was secure.  Throughout his shift, he was required to walk around the entire facility every two hours, which would take approximately fifteen minutes each time.  He stated that the walk was incredibly painful on his back and legs, and that he would have to stop and rest at least a couple of times during the walk because he would experience a sensation that his knees were going to "pop out" while he walked.  He stated that he fell down a couple of times because his legs gave out.  He further wrote that once or twice per month he missed work due to his service-connected conditions, which angered his employers.  In June 2010, he was moved to part-time overnight and weekend shifts, according to the Veteran.  

In addition to his difficulties walking, the Veteran wrote in the March 2017 sworn statement that he could only stand for five minutes before experiencing severe pain in his back and legs, and that he would be in severe pain even when seated as the chairs were not designed for someone with back problems.  

With regard to IBS, the Veteran wrote in the March 2017 sworn statement that on an average shift he would have to use the restroom four to five times, which required that he leave his post as the bathroom was not in the security office.  He stated that his use of the bathroom frequently caused him to be reprimanded by his employer, because he would not be available to let someone into the facility if he used the bathroom during afterhours.  He stated that he ultimately discontinued his employment as a security guard because he could not handle the shifts anymore.  In this regard, he stated that due to his IBS he could not leave the house one to two times per month because he would constantly have to use the bathroom, occasionally becoming so dehydrated as a result that he would have to go to the emergency room to receive intravenous fluids in order to rehydrate. 

Turning to the medical evidence, an undated physician's letter submitted in March 2006 states that the Veteran was having days of almost continual diarrhea.  

A November 2006 letter from the Veteran's treating physician, R.M., states that the Veteran was having intractable diarrhea and fecal incontinence which was interfering with his work and ability to be gainfully employed.  

A June 2007 VA treatment record reflects that the Veteran had been in the emergency room in the recent past due to severe diarrhea.  He stated that he was now much better, and that he believed he probably had a stomach virus that lasted longer due to his small bowel resection.  He stated that most foods did bother him any longer.  

An August 2007 VA treatment record reflects that the Veteran continued to have diarrhea which "cause[d] him to miss work at times due to not being able to get off the toilet."

In a January 2008 application for TDIU (VA Form 21-8940), the Veteran wrote that all of his service-connected disabilities prevented him from securing or following any substantially gainful employment.  

A March 2008 VA examination report reflects that the Veteran stated he would be unable to work due to his service-connected lumbosacral spine disability and bilateral radiculopathy.

An October 2009 VA treatment record reflects that the Veteran reported missing work due to his service-connected irritable bowel syndrome (IBS), and that he had the flu the week before.  

VA treatment records dated in January 2010 show that the Veteran was treated for a chest and sinus infection, and sought work excuses due to feeling syncopal.  

A December 2010 VA treatment record reflects that the Veteran had sought excuses from work every weekend since the beginning of November 2010 due to dizziness. 

Another December 2010 VA treatment record reflects that the Veteran reported missing a month of work due to right arm and shoulder pain after a November 2010 fall injury.  He stated that he was in such intense pain that he could not use the arm, sleep well, or function well in his daily life. 

An April 2011 VA treatment record reflects that the Veteran complained of diarrhea for the past nine days, stating that he had a viral infection last week which exacerbated his IBS symptoms. 

A July 2011 VA treatment record reflects that the Veteran reported that he stopped working in his then present job because "he could no longer physically do it."  He stated that he continued to struggle with chronic pain and health issues and had a very difficult time working due to these issues.  An August 2011 VA treatment record reflects that the Veteran reported that he quit his job the previous month of "continued health issues" and stated he "just wasn't able to work anymore."  

A November 2011 VA examination report reflects the VA examiner's conclusion that the Veteran's hearing loss and tinnitus would not be a barrier to a wide range of employment settings, although they could cause some problems depending on vocation. 

The December 2011 VA examination report pertaining to the Veteran's lumbosacral spine disability and radiculopathy reflects the examiner's conclusion that these disabilities would prevent the Veteran from standing or walking for extended periods of time, and would prevent any physical employment, including heavy or repetitive lifting, pulling, pushing, or climbing.  The examiner found that the Veteran could alternate sitting and standing and do sedentary work.  

A December 2011 VA examination report pertaining to the Veteran's service-connected irritable bowel syndrome (IBS) reflects the examiner's conclusion that the Veteran's IBS would prevent him from working in outlying areas and those jobs that require long distance driving or in which it would be difficult to locate a bathroom.  The examiner stated that heavy lifting, pushing, or pulling should be avoided.  The Veteran would be capable of sedentary work, according to the examiner.  At this examination, the Veteran reported that some days he will have twenty or thirty bowel movements, and also described abdominal pain that was all over with sharp stabbing pains.  The Veteran did not state that these symptoms occurred on a regular basis, and a complaint of bowel movements occurring twenty or more times per day are not documented in the VA treatment records during this time period.  It is implausible that the Veteran would not report this extreme frequency if it occurred on any kind of a regular basis.  Indeed, when the Veteran did have increased symptoms, he did report them.  An April 2011 VA treatment record reflects that the Veteran reported a one-week history of diarrhea, stating that he had ten to twelve bowel movements the night before.  This record indicates that this number of bowel movements was not the norm for the Veteran.  Moreover, the VA treatment records dated in 2011 and 2012 show that the Veteran's abdominal pain was attributed to pancreatitis.  They do not show abdominal pain attributed to IBS during this period.  The fact that the Veteran was willing to misrepresent the origin of this symptom at the December 2011 VA examination, suggesting that it was due to IBS, further puts into question the reliability of his statement that he experienced twenty or more bowel movements other than on rare occasions.  

In a November 2012 SSA disability benefits application form, the Veteran stated he had trouble sitting as well as standing for more than thirty minutes at a time.  He stated that sitting caused swelling to the point of pain in his lower legs and ankles. 

A February 2013 SSA examination report reflects the examiner's findings that the Veteran's chronic spine pain and radiating pain would restrict him to lifting, pushing, or carrying objects occasionally up to 20 or 25 pounds, and frequently up to 10 pounds.  The examiner stated that he should be allowed to alternate his position sitting, standing, and walking as needed for comfort due to his spine pain.  The examiner found that the Veteran would "do best at a sit down or sedentary job" or in a job in which he could stand or walk for up to 10 to 50 minutes for each hour of work. 

A January 2014 SSA disability determination reflects a finding of disability for SSA purposes since August 2011, with a primary diagnosis of disorders of the back (discogenic and degenerative) and a secondary diagnosis of obesity.  In the January 2014 SSA decision granting SSA disability benefits, it was noted that the Veteran had a number of health conditions in addition to his service-connected disabilities, including asthma, sleep apnea, neck pain, and diabetes.  It was found that the Veteran was an individual of advanced age, that he did not have acquired job skills that transferred to other occupations within his residual functional capacity (sedentary work), and that considering the Veteran's age, education, work experience, and residual functional capacity, there were no jobs existing in significant numbers in the national economy that he could perform.  The decision concluded that in determining whether a successful adjustment to other work could be made, the Veteran's age was a factor.  Indeed, the decision states that even if the Veteran could perform "the full range of sedentary work . . . a finding of disabled would be directed by Medical Vocational Rule 201.06."  The Board notes that this rule directs a finding of disabled for an individual of advanced age with no transferable work skills.  The corresponding rules for individuals of a younger age limited to sedentary work with no transferable work skills provide that they are not considered disabled for SSA purposes.  See SSA Medical-Vocational Guidelines.  In other words, the Veteran's age apparently played a significant role in this decision.  

A January 2014 VA examination report pertaining to mental disorders reflects the examiner's conclusion that the Veteran's service-connected depression was not severe enough to interfere with occupational functioning. 

A February 2014 VA audiological examination report reflects that the Veteran's hearing loss made it difficult for him to hear and understand speech.  The Veteran's tinnitus did not impact ordinary conditions of daily life, including employment.  

The February 2014 VA spine examination report reflects that the Veteran stopped working in June 2011 due to pain in his back and legs.  Prior to that time he was working as a security officer, according to the report.  It was noted that he was required to perform extensive walking and stand for prolonged intervals in this job.  

In a February 2014 VA general examination report, the examiner opined that the Veteran's service-connected lumbosacral spine disability and radiculopathy would prevent any employment other than in a sedentary capacity.  The examiner added that the Veteran "believe[d]" that the combination of these disabilities along with several other nonservice-connected conditions which the examiner listed, including diabetes, right carpal tunnel syndrome, right shoulder pain, arthritis of the cervical spine, and hemorrhoids, would prevent even sedentary work.  In this regard, the examiner stated that the Veteran would need frequent breaks on the job and frequent absences from the job.  The examiner also noted that the Veteran had recently been granted SSA disability benefits.  The examiner concluded that the Veteran was "totally disabled and unable to be employed."  

The Board finds that the preponderance of the evidence weighs against unemployability prior to February 12, 2014.  While the evidence clearly establishes that the Veteran's service-connected lumbosacral spine disability and radiculopathy prevent him from working in jobs involving prolonged standing or walking or more physically intensive work, his service-connected disabilities have not prevented sedentary employment, as consistently found by the VA and SSA examiners.  Although the February 2014 VA examiner found that the Veteran was "totally disabled and unable to be employed," this conclusion was based on the Veteran's belief (as stated by the examiner) that a number of nonservice-connected disabilities prevented sedentary work.  The examiner did not find that the Veteran's service-connected disabilities alone prevented even sedentary work.  See Hatlestad, 5 Vet. App. at 529.  Moreover, to the extent the examiner relied on SSA's grant of disability benefits to support the conclusion reached, such grant does not support unemployability for TDIU purposes, as explained in the next paragraph.  Thus, the February 2014 VA examiner's opinion does not support unemployability due to service-connected disability prior to February 12, 2014, as it does not find that the Veteran's service-connected disabilities alone, without regard to age and nonservice-connected disability, prevent substantially gainful employment in a sedentary capacity for TDIU purposes. 

The January 2014 SSA decision and disability determination also do not support unemployability due to service-connected disability prior to February 12, 2014.  While SSA decisions are relevant, they are not controlling on the Board.  See Odiorne v. Principi, 3 Vet. App. 456, 461 (1992).  In this regard, SSA's legal criteria for assessing disability for Social Security benefits purposes differs in important respects from VA's own framework for determining entitlement to TDIU.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating that SSA's favorable determination, while probative evidence to be considered in a claim for VA benefits, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements); see also White v. Principi, 243 F.3d 1378, 1380-81 (Fed. Cir. 2001) (discussing differences between SSA's criteria and VA's criteria for determining disability).  As already explained, the Veteran's advanced age, as defined by SSA, was an important factor in the January 2014 decision.  Age may not be considered for TDIU purposes. See 38 C.F.R. § 4.19.  Moreover, even if the Veteran's age did not play a role in the decision, it does not otherwise explain why the Veteran's service-connected disabilities would prevent sedentary employment without regard to age and nonservice-connected disability, or why it was found he could no longer perform work as a telemarketer.  The Board has reviewed the same evidence that was apparently available to SSA at the time of its decision, and finds that under VA law such evidence does not show unemployability for TDIU purposes prior to February 12, 2014, as it does not support a finding that the Veteran's service-connected disabilities alone are sufficiently incapacitating as to prevent him from obtaining or maintaining substantially gainful employment in a sedentary capacity without regard to age.  The Board gives more weight to the VA and SSA examination reports showing that the Veteran is still able to engage in substantially gainful activity in a sedentary capacity, as these conclusions are based on clinical findings made on examination and supported by explanations.

The conclusions of the VA and SSA examiners that the Veteran's lumbar spine disability, bilateral radiculopathy, IBS, and other service-connected physical disabilities did not prevent sedentary work outweigh the Veteran's assertions to the contrary, as the former represent the conclusions of objective medical professionals based on the examination findings and review of his medical history.  Indeed, the Board notes that in 2008 the Veteran stated that he could not work due to his lumbar spine disability and bilateral radiculopathy, but then continued working for several years thereafter.  

While the Veteran's other service-connected disabilities, including IBS, depression, hearing loss, tinnitus, and asthma may also significantly interfere with employment, the Veteran has not stated and the evidence does not otherwise indicate that these disabilities alone or in the aggregate, including along with his service-connected lumbosacral spine disability and radiculopathy, would render him unable to obtain or maintain substantially gainful activity in a sedentary occupation.  In general, although in his applications for SSA disability benefits and TDIU the Veteran has cited all of his service-connected disabilities as preventing him from working, the VA treatment records show that the Veteran has only attributed unemployability due to pain from his back and radiculopathy.  The February 2014 VA spine examination shows that the Veteran reported terminating his employment as a security officer in June 2011 due to back pain and radiculopathy.  The December 2010 VA treatment record reflects that the Veteran had sought excuses from work every weekend since the beginning of November 2010 due to dizziness.  Another December 2010 VA treatment record reflects that the Veteran reported missing a month of work due to right arm and shoulder pain after a November 2010 fall injury.  He stated that he was in such intense pain that he could not use the arm, sleep well, or function well in his daily life.  This evidence shows that the Veteran has generally not attributed unemployability to his other service-connected disabilities.  There is no other evidence suggesting that they prevent sedentary work. 

With regard to the Veteran's IBS, the parties to the JMPR agreed that in its prior denial of entitlement to TDIU prior to February 12, 2014, the Board did not address the undated physician's letter received in March 2006 stating that the Veteran was having days of almost continual diarrhea; the November 2006 letter stating that the Veteran was having intractable diarrhea and fecal incontinence which was interfering with his work and ability to be gainfully employed; and the August 2007 VA treatment record reflecting that the Veteran continued to have diarrhea which "cause[d] him to miss work at times due to not being able to get off the toilet."  While this evidence shows that the Veteran has experienced severe episodes of flare-ups of IBS in the past, it is not sufficient to show that his IBS, alone or in its combined effects with other service-connected disabilities, produces unemployability.  There is no question that the Veteran's IBS caused occupational impairment.  The October 2009 VA treatment record shows that the Veteran reported missing work due to IBS, although it also notes that he had the flu the week before.  The fact that it was interfering with his ability to work or occasionally causing him to miss days from work does not in itself equate to being so disabling as to prevent him from obtaining or maintaining substantially gainful employment.  Indeed, the Veteran continued working for several years thereafter, which is probative evidence weighing against unemployability due to IBS.  In other words, the Veteran's more severe episodes of IBS did not occur with a frequency or duration as to prevent him from obtaining or maintaining substantially gainful employment.  The Board also notes that at the February 2014 VA spine examination, the Veteran stated that it was his lumbar spine disability and radiculopathy which caused him to stop working.  

Regarding the Veteran's statement that his IBS caused him to go to the emergency room, a June 2007 VA treatment record reflects that the Veteran had been in the emergency room in the recent past due to severe diarrhea, but was "now much better" and believed he probably had a stomach virus that lasted longer due to his small bowel resection.  This record suggests that such severe diarrhea was rare, and indeed attributed by the Veteran to a stomach virus, rather than to the usual nature of his IBS.  This is reinforced by the April 2011 VA treatment record reflecting that the Veteran complained of diarrhea for the past nine days, stating that he had a viral infection last week which exacerbated his IBS symptoms.  Again, this indicates that such episodes did not occur on a regular basis.  Moreover, this record does not indicate that the Veteran was missing work at the time due to diarrhea.  Finally, the VA treatment records do not show that the Veteran continued to need emergency room care for rehydration due to IBS symptoms after 2007.  

The Veteran's March 2017 statement asserts that he missed work once or twice per month due to IBS.  However, the VA treatment records reviewed above show that the Veteran sought work excuses for dizziness and infections, but not for IBS symptoms.  It is implausible that the Veteran would not seek a work excuse for a well-documented medical condition, which he states caused him to miss one to two days of work on a monthly basis, but did seek such excuses for syncope.  Because the Veteran did seek work excuses for dizziness, but not for IBS, the Board does not find it credible that he missed a full day or two of work on a monthly basis due to IBS.  

Regarding his March 2017 statement that he had to use the restroom four to five times a day due to IBS, the Board does not find that this in itself shows that it produced unemployability.  While it may have caused challenges unique to his position as a security guard, as he sometimes was not present to let someone in afterhours due to his use of the bathroom, this does not show that it caused unemployability, or prevented employment in jobs not requiring that he be stationed at a post continuously without break during a given period of time.  The Veteran has stated that he lost his job as a nursing assistant due to IBS, but he has not stated that his IBS caused him to lose his job as a security guard.  Rather, he stated that he stopped working because he "just wasn't able to work anymore" and could no longer physically do it.  See July 2011 and August 2011 VA Treatment Records.  At the February 2014 VA spine examination, he stated that he stopped working due to his lumbar pain and radiculopathy.  Moreover, in a May 2011 VA treatment record, the Veteran stated that he was concerned about losing his job because when he had diarrhea-which occurred one to two times per month-he also had a lot of gas, which caused complaints at work.  The fact that the Veteran cited concern about losing his job due to complaints about his gas, but not due to the frequency of the diarrhea or need to use the bathroom, suggests that his need to use the bathroom several times per day was not a significant factor in terms of retaining employment or carrying out the duties of his job.  

The Board has also considered the Veteran's statement that his work as a security guard was marginal in nature.  As acknowledged by the Veteran, through his representative, his earnings shown in an SSA Itemized Statement of Earnings exceeded the poverty threshold in 2009.  They were below the poverty threshold in 2010 by about $500, but the record shows that he missed a month of work due to shoulder and neck pain, and also missed several days of work due to dizziness that year.  Assuming he was working a twenty-four hour work week at this time, and was being paid $7.75 per hour (according to the SSA records), the time missed from work due to these nonservice-connected conditions easily accounts for the reduction in yearly earnings below the poverty threshold for 2010.  

Further, in his March 2017 sworn statement, the Veteran wrote that he received no accommodations as a security guard.  The February 2017 VA spine examination report notes that the Veteran was required to perform extensive walking and standing for prolonged intervals in this job.  The evidence does not otherwise indicate that this employment was afforded under charitable considerations or that he was hired by a relative, that the employment was provided under the auspices of a program designed to help those with occupational challenges to be gainfully employed, or was otherwise "sheltered" or constituted a protected work environment in any manner.  Accordingly, the preponderance of the evidence weighs against a finding that the employment was marginal in nature.  

The sole fact that the Veteran began working part time in 2010 does not establish unemployability or work that was marginal in nature.  As already noted, his earnings for 2010 were only slightly less than the poverty threshold, and this is easily accounted for by his missing more than a month of work due to nonservice-connected conditions.  The Board also notes, and in the alternative, that the Veteran has not submitted an employer statement or co-worker statement to explain or confirm why he was moved to part-time work.  The Veteran's unsupported statement that his service-connected disabilities were the cause of his reduced hours are simply not sufficient, as the Board cannot assess their credibility or weigh them against other evidence.  A March 2010 VA treatment record only notes that the Veteran was being moved to part-time work at the beginning of April 2010.  A May 2010 VA treatment record notes that the Veteran reported that he was not able to physically work as much as he needed to in order to have sufficient finances to meet his expenses.  However, it does not specify what the physical issues were.  VA treatment records dated during this time period show that he was seen for sinus and staph infections, and dizziness, but do not show complaints or treatment for back pain, radiculopathy, or IBS.  

The Board has carefully considered the May 2017 private employability evaluation authored by A.L., MS, CRC, a vocational expert.  The Board finds that this report does not counterbalance the evidence discussed above showing that the Veteran's service-connected disabilities did not produce unemployability prior to February 12, 2014.  The vocational expert discusses the evidence in detail and at length, but does not sufficiently explain how the data support the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("[A] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.")  The report lists all of the Veteran's service-connected disabilities as precluding him from securing or following a substantially gainful occupation since "at least 2007."  The vocational expert then states that "[m]ost notably, [the Veteran's] need to have constant access to a bathroom preclude[s] him from performing the essential duties of any occupation," adding that the Veteran "would be required to take numerous unscheduled breaks throughout the day[,] and to miss work at least 1-2 times per month," which "would not be tolerated by any employer."  

However, the vocational expert does not account for the fact that the Veteran actually worked through July 2011, his employer did not terminate his employment, and that he discontinued working not due to IBS but other factors, including his back pain and radiculopathy.  As discussed above, the Board does not find this work to have been marginal in nature.  

The vocational expert also does not explain why the need to have constant access to a bathroom in itself causes unemployability.  It would seem that any place of employment that contained a bathroom would enable him to continue working.  Regarding the Veteran's need to take numerous unscheduled breaks throughout the day, the Veteran was able to continue working as a security guard notwithstanding his need to use the bathroom several times per day.  The VA treatment records do not show that his need to use the bathroom frequently was a major factor in terms of occupational functioning, or that he stopped working for that reason.  On the contrary, the February 2014 VA spine examination shows that the Veteran reported that it was his back pain and radiculopathy that caused him to discontinue working as a security guard, not his IBS.  Indeed, as noted above, the contemporaneous VA treatment records show that when the Veteran did mention his IBS vis-à-vis his occupation, it was not the frequency of his bathroom use, but the fact that people near him were complaining of his gas that caused him concern about whether he might lose his job.  See May 2011 VA Treatment Record.  He stated at this time that such episodes only occurred once or twice per month.  Further, as explained at length above, the Board does not find it credible that the Veteran actually missed work one to two times per month due to IBS or other service-connected disabilities.  Finally, while the vocational expert states in the discussion that the Veteran used the bathroom approximately ten to twelve times per day for ten to fifteen minutes at a time, the Veteran in his March 2017 sworn statement stated that he used it on average about four to five times per day, which is half the amount of times assumed by the vocational expert. 

While the vocational expert states that no employer would tolerate the amount of breaks taken by the Veteran, or the amount of time he was absent from work, the security firm he worked for apparently did tolerate it (to the extent the Veteran has provided an accurate account of such breaks and absences).  The Veteran discontinued working of his own accord, and there is no indication that his employer intended to terminate his employment.  As already discussed, the evidence does not show that special accommodations were made for the Veteran, or that the employment was afforded under charitable considerations or other circumstances which would take this employment out of the norm in terms of what is expected of employees.  Although the vocational expert stated in the discussion that the Veteran was forced to terminated his employment due to his "ongoing and severe [IBS] symptoms[,] and inability to man his post due to his severe IBS," this premise is incorrect.  As discussed above, the Veteran did not discontinue working due to IBS.  Rather, the Veteran stated that it was his lumbar spine disability and bilateral radiculopathy that caused him to discontinue working.  See February 2014 VA Spine Examination Report.  The VA treatment records around this time show reports of dizziness, fatigue, significant pain associated with cervical spine and shoulder conditions, and pancreatitis, but do not show that the Veteran referred to his IBS as affecting his occupation other than mentioning that others complained of his gas. 

With regard to the Veteran's lumbar spine disability and bilateral radiculopathy, the vocational expert did not explain why these disabilities, alone or in conjunction with other service-connected disabilities, prevented substantially gainful employment in a sedentary capacity.  A conclusion that is not supported by an explanation has little probative value.  See Nieves-Rodriguez, 22 Vet. App. at 301. 

With regard to tinnitus, the vocational expert notes that it made it difficult for the Veteran to discern when a gait signal was pressed, with the result that he would not timely and effectively respond to those attempting to enter the building.  While his tinnitus may have caused further challenges unique to this position, this is not sufficient to show that it produces unemployability, either alone or in conjunction with the Veteran's other service-connected disabilities.  

The Board notes that the vocational expert lists all of the Veteran's service-connected disabilities as precluding employment, but then concludes that the Veteran's IBS symptoms and back pain precluded him from working in any occupation.  No explanation is provided as to how the Veteran's other disabilities, either singly or in their aggregate impact, are sufficiently disabling as to produce unemployability.  Therefore, this conclusion lacks probative value.  See Nieves-Rodriguez, 22 Vet. App. at 301. 



Accordingly, because the May 2017 employment assessment is based on an inaccurate factual premise regarding the frequency and duration of the Veteran's IBS symptoms, their role in causing occupational impairment, does not account for the fact that the Veteran continued to work through July 2011 and stopped working of his own accord, incorrectly states that the Veteran's IBS caused him to stop working when the Veteran only cited his back pain and radiculopathy as reasons for leaving his job, and does not provide an explanation as to why the Veteran's other service-connected disabilities, including his low back disability and radiculopathy, were sufficiently disabling as to prevent him from engaging in sedentary work, it lacks probative value.  Cf. Reonal v. Brown, 5 Vet. App. 458 (1993); Nieves-Rodriguez, 22 Vet. App. at 301.  More weight is accorded the findings by the VA and SSA examiners, which conclude that the Veteran's service-connected disabilities did not prevent sedentary employment, as they are more consistent with the credible evidence of record. 

The Veteran's education, work experience, and vocational background and attainment do not prevent a transition to sedentary work.  Although most of his work experience has involved more physically active work as a medical assistant, security guard, or stocker, he has completed one to three years of college and also has experience as a telemarketer.  The evidence does not show that he was unable to obtain or maintain substantially gainful activity in a sedentary capacity based on his educational and vocational background prior to February 2014.  The observations in the December 2011 VA examination report and February 2013 SSA examination report that the Veteran would benefit from a job in which he could alternate sitting and standing or walking do not suggest that the Veteran was unable to perform sedentary work without such accommodations or that benefitting from such accommodations precluded sedentary work.  The definition of sedentary work in the Dictionary of Occupational Titles submitted by the Veteran states that sedentary work may involve walking or standing for brief periods of time.  



Accordingly, the preponderance of the evidence is against the Veteran's claim.  
Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to TDIU prior to February 12, 2014 is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A total disability rating based on individual unemployability due to service-connected disability prior to February 12, 2014 is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


